Dyer and Pitkin, JJ.,
dissenting. In this case there is a fraud alleged of the highest Mnd — a taking of property by willful false swearing in a court of justice. Why, then, should there not-be a remedy, and why is not this a proper one? The reason, that the public will sustain an inconvenience by such a practice, does not counterbalance the injury that will be sustained by leaving such injustice remediless; therefore, the suit ought to be supported on principles of public policy as well as public justice. The objection that there is not enough alleged in the declaration, is not a solid one. We rarely allege more in any declaration for fraud. The facts stated are such, that the science and intention of the defendant must follow as a necessary and unavoidable conclusion.
*10It is said if tbis action prevails, it will establish a principle, by which one justice will interfere with the decisions of another. That consequence will not follow. The first justice was undoubtedly right, and decided upon good reasons: The second may adjudge in favor of the opposite party, and be equally right; for the question before the last is a very different one from the former. Here is ño interference of jurisdiction — no clashing of judgments. This action is well supported by the general principles of common law. It is a strong case; for it is agreed there is no remedy for the injury complained of, unless the present action be supported: Therefore we cannot say the judgment is erroneous.